Exhibit 10.1 PARTICLEDRILLING TECHNOLOGIES, INC. $1,200,000 Senior Secured PIK Notes due 2010 Warrants to Purchase a 19.95% Equity Interest PURCHASE AGREEMENT Dated as of February11, 2009 TABLE OF CONTENTS SECTION 1.Authorization of Notes and Warrants SECTION 2.Sale and Purchase of Securities 2.01 Purchase Price 2.02 Security Interest SECTION 3.Closing; Fees 3.01 Closings 3.02 Expenses 3.03 Obligation of the Purchasers SECTION 4.Prepayment of Notes; Payments; Taxes 4.01 Optional Redemption of Notes 4.02 Redemption Procedure SECTION 5.Conditions to Purchasers’ Obligations 5.01 Execution of Notes 5.02 Warrants 5.03 Fees, Expenses, Etc 5.04 Opinions of Counsel 5.05 Corporate Documents; Proceedings; Etc 5.06 Indebtedness 5.07 Security Agreement 5.08 Collateral Deliveries 5.09 Adverse Change, Etc 5.10 Litigation 5.11 Representations and Warranties 5.12 Good Standing Certificates 5.13 No Default 5.14 Securities Laws 5.15 No Outstanding Registration Rights 5.16 Subsequent Draw Down Conditions SECTION 6.Conditions to Company’s Obligations 6.01 Sale of Securities 6.02 Representations and Warranties of the Purchasers SECTION 7.Representations, Warranties and Agreements of the Company 7.01 Corporate Status 7.02 Valid Agreement 7.03 Capitalization 7.04 Conflicts 7.05 Accuracy of Securities Act Filings 7.06 Authorization of Securities 7.07 Adverse Litigation. 7.08 Taxes 7.09 Disclosure Controls 7.10 Investment Company 7.11 Commissions 7.12 Material Events 7.13 Use of Proceeds 7.14 The Security Documents 7.15 Employee Benefit Plans 7.16 Environmental Matters 7.17 Representations and Warranties in Documents SECTION 8.Representations and Warranties of the Purchasers 8.01 Purchaser Intent 8.02 Status of Purchasers 8.03 Authorization; No Contravention 8.04 Binding Effect 8.05 Broker’s, Finder’s or Similar Fees SECTION 9.Affirmative Covenants 9.01 Maintenance of Property; Insurance 9.02 Compliance with Statutes, Etc 9.03 Compliance with Environmental Laws 9.04 Employee Benefits 9.05 Performance of Obligations 9.06 Payment of Taxes 9.07 Further Assurances; Additional Collateral SECTION 10.Negative Covenants 10.01 Liens 10.02 Consolidation, Merger, Purchase or Sale of Assets, Etc 10.03 Dividends 10.04 Indebtedness 10.05 Advances, Investments and Loans 10.06 Transactions with Affiliates 10.07 Limitation on Modifications of Certificate of Incorporation, By-Laws and Certain Other Agreements; Etc 10.08 Limitation on Certain Restrictions on Subsidiaries 10.09 Limitation on Creation of Subsidiaries 10.10 Business SECTION 11.Events of Default 11.01 Payments 11.02 Representations, Etc 11.03 Covenants 11.04 Default Under Other Agreements 11.05 Bankruptcy, Etc 11.06 ERISA 11.07 Security Documents 11.08 Judgments 11.09 Change of Control 11.10 Conviction 11.11 Non-Performance of the Shell Contract SECTION 12.Definitions 12.01 Defined Terms SECTION 13.Appointment of Agent 13.01 Appointment 13.02 Rights of Agent 13.03 Administration of the Collateral 13.04 Application of Proceeds 13.05 Duties of Agent 13.06 Reliance by Agent 13.07 Appointment of Sub-Agents 13.08 Resignation of Agent 13.09 Holder Non-Reliance 13.10 Indemnification 13.11 Holders 13.12 Action by Agent SECTION 14.Miscellaneous 14.01 Payment of Expenses, Etc 14.02 Right of Setoff 14.03 Notices 14.04 Benefit of Agreement 14.05 No Waiver; Remedies Cumulative 14.06 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 14.07 Counterparts 14.08 Headings Descriptive 14.09 Amendment or Waiver; Etc 14.10 Survival 14.11 Confidentiality 14.12 Registration of Notes SCHEDULE 2.01Schedule of Purchasers SCHEDULE 5.06Schedule of Existing Indebtedness SCHEDULE5.08(iii)Schedule of Real Property EXHIBITAForm of Note EXHIBITBForm of Common Stock Purchase Warrant EXHIBITC-1Form of Opinion of Vinson & Elkins LLP EXHIBITC-2Form of Opinion of Woodburn and Wedge EXHIBITDForm of Compliance Certificate EXHIBITEForm of Security Agreement PURCHASE AGREEMENT dated as of February11, 2009 (the “Agreement”) among
